Brewer, J.:
I concur in the judgment of reversal in this case, but rest my conclusions upon grounds somewhat different from those expressed by the Chief Justice in the opinion of the court. I am forcibly impressed with the conviction that the conduct of Retford, as disclosed by himself, and by the findings of the jury, was negligent, and such negligence as would bar any recovery. The coal-chute was eleven inches from the outside of the baggage-car. It was built at a station where the trains of the defendant occasionally stopped, and where was a switch, and side-track. Retford was leaning his head, and shoulders out of the baggage-car far enough to reach the coal-chute, with his back toward the engine, and, without looking to see whether there was anything to render such a position dangerous, was talking and laughing with a person to whom he had thrown a paper. There was nothing to have prevented his seeing the coal-chute if he had turned his face in that direction. Now it seems to me, that it was negligence for an employé on a train, familiar with these facts, when approaching a place where he might reasonably expect that there would be buildings or other erections, temporary or permanent, to lean his body so far out of the car without looking to. see what might be there to endanger such action. It seems to me that the jury failed to give sufficient consideration to these facts. It seems to me also, that the damages assessed were very large for the injuries testified to by the plaintiff. I agree with the other justices, that it is probable that the jury were misled by the instruction in reference to the moving of the track, after the injury, inasmuch as a matter of trivial importance seemed to be given undue prominence. I agree with them also that there was error in the instruction as to disregarding the entire testimony of a *253witness who has willfully testified falsely on a material matter. I cannot think however that they were possibly misled by the instruction concerning the preponderance of testimony.